a
Case 2:20-cv-14998-JMV-JBC Document5 Filed 11/19/20 Page 1 of 2 PagelD: 207

AO 440 (Rev 06/12) Summons in a Civil Action (Page 2)

 

Crvil Action No 2 20-cv-14998-JMV-JBC

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed R Civ P 4 (i)

This summons for (name of individual and title, if any) Infinity Multiventures Inc was received by me on (date) Nov
2, 2020, 5 30 pm

T personally served the summons on the individual at (place) on (date)
», Or

I left the summons at the individual’s residence or usual place of abode with (name) a
person of suitable age and discretion who resides there, on (date) , and mailed a copy
to the individual’s last known address, or

{ served the summons on (name of individual) Sean O'Hara, Managing Agent Authorized to Accept , who 1s
designated by law to accept service of process on behalf of (name of organization) Infinity Multiventures Inc
on (date) Tue, Nov 03 2020 , or

 

J returned the summons unexecuted because , or

Other , or

UO BH UD

My fees are $ for travel and $ for services, for a total of $ $0 00

I declare under penalty of perjury that this information 1s true

Date November 4, 2020

 

Server's signature

Danielle Stevens, Process Server

 

Printed name and title

Guaranteed Subpoena Service
PO Box 2248 , Umon, NJ 07083

 

Server's address

Additional information regarding attempted service, etc
Documents Served Summons in a Civil Case, Complamt, Exhibits, Crvil Cover Sheet

1) Successful Attempt Nov 3, 2020, 3 05 pm EST at National Registered Agents, Inc , Registered Agent 1209 Orange St ,
Wilmington, DE 19801 received by Sean O'Hara, Managing Agent Authorized to Accept Age 38, Ethnicity Caucasian,
Gender Male, Weight 150, Height 5'6", Har Brown,
Sennen eee eee A a a et arena

Case 2:20-cv-14998-JMV-JBC Document5 Filed 11/19/20 Page 2 of 2 PagelD: 208
Gase 2 20-cv-14998-JMV-JBC Document 3 Filed 10/27/20 Page 1 of 2 PagelD 203

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

AACE PHARMACEUTICALS INC, ET AL,

Plamtiff
Vv SUMMONS IN A CIVIL CASE
INFINITY MULTIVENTURES INC, ET
Defendant
CASE

NUMBER 2 20-CV—14998—JMV-JBC

TO (Name and address of Defendant)

Infinity Multrventures Inc

c/o National Registered Agents, Inc
1209 Orange Street

Wilmington, Delaware 19801

A lawsuit has been filed against you

Within 21 days after service of this summons on you (not counting the day you received it)
—— or 60 days if you are the United States or a United States Agency, or an office or employee of
the United States described in Fed BR civ P 12 (a)(2) or (3) —— you must serve on the plaintiff
an answer to the attached complaint or a motion under rule t2 of the Federal Rules of Civil
Procedure The answer or motion must be served on the plauntiff or plaintiff's attorney, whose
name and address are

If you fail to respond, judgment by default will be entered against you for the rehef
demanded in the complaint You also must file your answer or motion with the court

s/ WILLIAM T WALSH
CLERK

 

 

ISSUED ON 2020-10-27 12 57 24, Clerk
USDC NID
